                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                         AT CHARLESTON

DANIEL LEE HALL, SR.,

          Movant,

v.                               Civil Action No. 3:17-cv-04176

UNITED STATES OF AMERICA,

          Respondent.

                    MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on May 29, 2019; and the magistrate judge

having recommended that the court deny the Defendant’s Motion to

Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. §

2255, and dismiss this civil action from the docket of the

court; and no objection having been filed to the Proposed

Findings and Recommendation, it is ORDERED that the findings

made in the Proposed Findings and Recommendation of the

magistrate judge be, and hereby are, adopted by the court and

incorporated herein.


          It is, accordingly, OREDERED that the movant’s

complaint be, and hereby is, dismissed.
          The Clerk is directed to forward copies of this

memorandum opinion and order to the movant, all counsel of

record, and the United States Magistrate Judge.


                            ENTER: June 21, 2019




                                2
